Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 2/13/2020.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 14-15, and 17 are rejected because claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

“wherein the first industrial machine is configured to request the second industrial machine to read out the state data, and wherein the second industrial machine is configured to transmit the second time information and the state data when the readout request is received from the first industrial machine”

Analyzing the above claim language, when the readout request is received from the first industrial machine, the second industrial machine has not perform readout of state data.  It will take the second industrial machine some time to read out the state data (or any data) after receiving the readout request and prior to being able to transmit the state data. Therefore, it is impossible for the second industrial machine to transmit the state data when the readout request is received. What is claimed appears to be an impossible scenario and not discloses by the Specification in ways possessed by applicant.  Dependent claims of claim 2 inherit the limitation and deficiency of claim 2 and are rejected for similar reason.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites the limitation of “the different time information”.  There is no disclosure/definition of “the different time information” is in the Specification.  



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16, and 18 are rejected.  Claim 3 recites the limitation of “the acquisition start request” in “the acquisition start request is received from the first industrial machine”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16 and 18 depend on claim 3, inheriting the deficiency of claim 3 and are rejected for similar reason.

Claim 8 recite the limitation of “the different time information” in “to convert the second time information received from the second industrial machine to the different time information, and record the different time information” There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fujiyama (2019/0005693) and further in view of Ihle et al. (US 2009/0323708 A1)


Per claim 1, 
Hata discloses
1. A communication system, in which a first industrial machine and a second industrial machine are configured to communicate to/from each other, the communication system comprising circuitry configured to synchronize first time information updated by the first industrial machine and second time information updated by the second industrial machine with each other([0011], see control modules include timer that achieve time synchronization  between a high-level control module and low-level control module; [0076], see time synchronization between module 500-2 and module 500-1.; [0105], see time synchronization processing for modules 500-1, 500-2, and 500-3.);
, wherein the second industrial machine is configured to :
 acquire state data on the second industrial machine; ([0068], see control module perform log acquisition and add a time stamp based on timer time to the acquired log, where the timer time corresponds to the second time information) the second time information. (the added time stamp based on timer time corresponding to the second time appears to disclose time information at a time when the state data is acquired. )

Hata does not specifically disclose

transmit data to the first industrial machine; 


transmit data to the first industrial machine; ([0034], see data request sent, [0035], in response to the data request, data is received by the sender. It appears to show the requested data is sent to the requester when the data is acquired. [0027], listing data is state data related to servomotor/servo amplifier ;)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Fujiyama into the teachings of Hata to include the limitation disclosed by Fujiyama.  The modification would be obvious to one of ordinary skill in the art to want to collect data from devices for performance analysis as suggested by Fujiyama ([0010], collecting data from servo motor/servo amplifier for performance analysis)

Hata/ Fujiyama does not specifically disclose
Transmit data at a time when data is acquired.

However, Ihle discloses
Transmit data at a time when data is acquired. (C41, discloses starting a transfer of data occurs during the creation of data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Ihle into the teachings of Hata/ Fujiyama to include the limitation disclosed by Ihle.  The modification would be obvious to one of ordinary skill in the art to want to shorten the time to transfer data by starting transferring data during a time when data is being created.



Per claim 6, the rejection of claim 1 is incorporated; 
Hata/Fujiyama discloses
wherein the circuitry is implemented by the first industrial machine, wherein the circuitry is configured to transmit a synchronization request containing the first time information to the second industrial machine, (Hata, [0076], module 500-2 receives the time of synchronization timer 404-1, wherein, module 500-1 corresponds to the first industrial machine and module 500-2 correspond to the second industrial machine) and wherein the second industrial machine is configured to update the second time information based on the first time information contained in the synchronization request. ([0076], see corrects the time of timer 404-2)

Per claim 9, the rejection of claim 1 is incorporated; 
Hata/Fujiyama discloses
wherein the first industrial machine is a master machine, wherein the second industrial machine is a slave machine configured to operate based on a command from the master machine,(Hata, [0011], see high-level control module as a master machine and low-level control module as a slave machine; [0098], see time synchronizing command) wherein the slave machine is configured to acquire the state data on the slave machine,( Hata,[0068], see control module perform log acquisition) and transmit to the master machine (Fujiyama, ([0034], see data request sent, [0035], in response to the data request, data is received by the sender. It appears to show the requested data is sent to the requester when the data is acquired. [0027], listing data is state data related to servomotor/servo amplifier;)
 the second time information at a time when the state data is acquired and the state data. (Hata,[0068], see control module perform log acquisition and add a time stamp based on timer 


Per claim 12, it is a method claims with corresponding scope of limitation of claim 1 is rejected for similar reason of rejection of claim 1.

Per claim 13, it is a method claims with corresponding scope of limitation of claim 1 is rejected for similar reason of rejection of claim 1.

Claims 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fujiyama (2019/0005693), Ihle et al. (US 2009/0323708 A1)
 and further in view of Masui (2018/0067705)

Per claim 4, the rejection of claim 1 is incorporated;
 
Hata/Fujiyama/Ihle disclose 
Acquires the state data (Hata, [0068], see control module perform log acquisition)

Hata/Fujiyama/Ihle does not specifically disclose 

wherein the second industrial machine is configured to determine whether a predetermined trigger condition is satisfied, and request to access data when the predetermined trigger condition is satisfied. 


wherein the second industrial machine is configured to determine whether a predetermined trigger condition is satisfied, and request to access data when the predetermined trigger condition is satisfied. 
 ([0033], see a controller rejects access request unless a predetermined condition is satisfied.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Masui into the teachings of Hata/Fujiyama/Ihle to include the limitation disclosed by Masui.  The modification would be obvious to one of ordinary skill in the art to want to determine if a request is granted or not based a predetermined condition so the system only allow desired access as suggested by Masui ([0091])

Per claim 19, the rejection of claim 4 is incorporated; 
Hata/Fujiyama/Ihle /Masui discloses
wherein the circuitry is implemented by the first industrial machine, wherein the circuitry is configured to transmit a synchronization request containing the first time information to the second industrial machine, (Hata, [0076], module 500-2 receives the time of synchronization timer 404-1, wherein, module 500-1 corresponds to the first industrial machine and module 500-2 correspond to the second industrial machine)  and wherein the second industrial machine is configured to update the second time information based on the first time information contained in the synchronization request. ([0076], see corrects the time of timer 404-2)


Claims 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fujiyama (2019/0005693), Ihle et al. (US 2009/0323708 A1), Masui (2018/0067705) and further in view of Fujioka (US 2013/0254660 A1)

Per claim 5, the rejection of claim 4 is incorporated;
 Hata/Fujiyama/Ihle/Masui discloses
wherein the second industrial machine is configured to restrict the acquisition of the state data when the predetermined trigger condition is not satisfied ([0033], see a controller rejects access request unless a predetermined condition is satisfied.)

Hata/Fujiyama/Ihle/Masui does not specifically disclose
by a predetermined time limit. 
However, Fujioka discloses
by a predetermined time limit(Claim 18, see permitting or denying request for access based on a predetermined condition and a maximum time session corresponding to a predetermined time limit is discloses) 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Fujioka into the teachings of Hata/Fujiyama/Ihle/Masui to include the limitation disclosed by Fujioka.  The modification would be obvious to one of ordinary skill in the art to want to set up a time limit for processing a condition so the system will not loop forever and may introduce problem.


Per claim 20, the rejection of claim 5 is incorporated; 
Hata/Fujiyama/Ihle/Masui/ Fujioka discloses
wherein the circuitry is implemented by the first industrial machine, wherein the circuitry is configured to transmit a synchronization request containing the first time information to the second industrial machine, (Hata, [0076], module 500-2 receives the time of synchronization timer 404-1, wherein, module 500-1 corresponds to the first industrial machine and module 500-2 correspond to the second industrial machine)  and wherein the second industrial machine is configured to update the second time information based on the first time information contained in the synchronization request. ([0076], see corrects the time of timer 404-2)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fujiyama (2019/0005693), Ihle et al. (US 2009/0323708 A1)
 and further in view of Atsushi et al. (GB 2298502 A)


Per claim 7, the rejection of claim 1 is incorporated;
Hata/Fujiyama/Ihle does not specifically disclose 
wherein the first industrial machine is configured to set an acquisition condition for the state data to the second industrial machine, and wherein the second industrial machine is configured to acquire the state data based on the acquisition condition. 

However, Atsushi discloses
wherein the first industrial machine is configured to set an acquisition condition for the state data to the second industrial machine, and wherein the second industrial machine is configured to acquire the state data based on the acquisition condition(pp.5:15-pp.6:2, see main controller determining data acquisition condition for a subject device…subject devices 


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Atsushi into the teachings of Hata/Fujiyama/Ihle to include the limitation disclosed by Atsushi.  The modification would be obvious to one of ordinary skill in the art to want to minimize data storage for data transfer (Atsushi , pp. 4: 18-22, minimize data storage for data transfer as the data acquisition condition reduces the volume of data to be transferred.)


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fujiyama (2019/0005693), Ihle et al. (US 2009/0323708 A1)
 and further in view of Yamaguchi (US 2020/0198136 A1)

Per claim 11, the rejection of claim 1 is incorporated;
 Hata/Fujiyama/Ihle discloses
wherein the second industrial machine is configured to acquire, as the state data, in the second industrial machine, ( Hata,[0068], see control module perform log acquisition )  and transmit to the first industrial machine (Fujiyama, ([0034], see data request sent, [0035], in response to the data request, data is received by the sender. It appears to show the requested data is sent to the requester when the data is acquired. [0027], listing data is state data related to servomotor/servo amplifier;) the second time information at a time when the trace data is acquired and the state data.  (the added time stamp based on timer time corresponding to the second time appears to disclose time information at a time when the state data is acquired.)

Hata/Fujiyama/Ihle does not specifically disclose
state data includes trace data indicating a state change in time series.

However, Yamaguchi discloses
state data includes trace data indicating a state change in time series.([0146], see a list of histories of state changes…in time axis)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Yamaguchi into the teachings of Hata/Fujiyama /Ihle to include the limitation disclosed by Yamaguchi.  The modification would be obvious to one of ordinary skill in the art to want to ease the effort for defect analysis using trace of state change in history as suggested by Yamaguchi([0146])

	

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fujiyama (2019/0005693), Ihle et al. (US 2009/0323708 A1)
 and further in view of Li et al. (US 20190387434 A1) and Heckerman(US 2003/0018652 A1)



Per claim 10, the rejection of claim 9 is incorporated; 
Hata/Fujiyama/Ihle discloses
the command and the state data  ( Fujiyama, ([0034], see data request sent, [0035], in response to the data request, data is received by the sender )

Hata/Fujiyama/Ihle does not specifically disclose
comparison, based on the first time information at a time when the command is transmitted and the second time information received from the second industrial machine.

However, Li discloses
comparison, based on the first time information at a time when the command is transmitted and the second time information received from the second industrial machine. (claim 4, see comparing a first timestamp associated with a request message sent and a second timestamp associated with a response message to estimate the round trip time)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Li into the teachings of Hata/Fujiyama/Ihle to include the limitation disclosed by Li.  The modification would be obvious to one of ordinary skill in the art to want to use the comparison as a basis for performance enhancement for the system.

Hata/Fujiyama/Ihle/Li does not specifically disclose
wherein the circuitry is configured to display comparison

However, Heckerman discloses
wherein the circuitry is configured to display comparison ([0024], see display comparison results)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Heckerman into the teachings of Hata/Fujiyama/Ihle/Li to include the limitation disclosed by Heckerman.  The modification would 

	
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PHILIP WANG/Primary Examiner, Art Unit 2199